DETAILED ACTION
In response to the Preliminary Amendments filed on November 12, 2019, claim 16 is amended. Currently, claims 1-16 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “by capillary force” of claim 2.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1: the recitation of “or medicament to a patient” should be recited as --or a medicament to the patient-- since this is the first recitation of the limitation of a medication and the second recitation of a patient that the infusion line leads to.
Claim 5: the recitation of “with gas” should be recited as --with a gas-- since this is the first recitation of the limitation. 
Claim 11: the recitation of “PVDF” is suggested to be recited as -- polyvinylidene difluoride-- so as to avoid any confusion.
Claim 14: the recitation of “The device of claim 1” is suggested to be recited as --The infusion device of claim 1” so as to be consistent with the other claims.
Claim 16: the recitation of “or tube” should be recited as --or a tube-- since this is the first recitation of the limitation. 
Claims 2-16 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 4, it is noted that the recitation of “the hydrophilic porous filter can hold a water column downstream of the filter of…” is confusing because it is unclear whether the claim is requiring that the hydrophilic porous filter having one of the ranges of pore size or if the claim is simply reciting that the hydrophilic porous filter being capable of holding a water column downstream the various feet with the respective pore sizes. Is the claim further requiring that the hydrophilic porous filter having one of the ranges of the average pore sizes and where it is positioned? How does the hydrophilic porous filter hold a column of water downstream of the filter at the respective numbers of feet without further requiring the relative position of the hydrophilic porous filter so as to have at least the respective numbers of feet of flow path subsequent to the position of the hydrophilic porous filter? 
Moreover, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “6 feet with an average pore size less than 8 microns”, and the claim also recites “5 feet with an average pore size less than 10 microns, 4 feet with an average pore size less than 14 microns, 3 feet with an average pore size less than 16 microns, less than 2 feet with an average pore size less than 20 microns, and about 6 inches with an average pore size less than 40 microns” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Regarding claim 9, the recitation of “the intravascular device” lack antecedent basis because this is the first recitation of the limitation. Therefore, it is unclear whether the claim is requiring an intravascular device or further clarifying that to a previously recited structure being an intravascular device. However, for the purpose of continuous examination and as best understood from the instant disclosure, the limitation is interpreted as further limiting that the infusion device is an intravascular device. If applicant intends to require a different intravascular device different than the infusion device, applicant is suggested to cite support for this claim scope so as to avoid issue of written description.
Regarding claim 15, it is unclear what the scope of the claim is since the claim only requires using one of the devices of claims 1-14 but not how. In particular, the claim appears to be incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: steps for how the devices are used.
Claim 15 is also rejected for incorporating the above confusion through its claim dependencies on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miner (US Pub. No. 2008/0097315 A1).
Claim 1. Miner discloses an infusion device, comprising: 
an infusion bag (112) ([0050]); 
a drip chamber (120) defining a reservoir in fluid cooperation with the infusion bag (Fig. 3; [0055]); 
an infusion line (122,170) leading from the drip chamber to a patient, the infusion line configured to deliver a fluid or medicament to a patient ([0050], [0056]); and, 
a hydrophilic porous filter (140, 162, 174) selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter ([0018]; i.e., since the hydrophilic filter is an absorbent structure such as a sponge and can be sintered) configured to be positioned within the drip chamber reservoir or within the infusion line (Figs. 3, 4; i.e., plug 162 is positioned in drip chamber 120 and plug 174 is positioned in patient conduit 122).
Claim 2. Miner discloses the infusion device of claim 1, wherein the hydrophilic porous filter can prevent or retard liquid flow and air movement into a downstream target by capillary force ([0018]-[0019]; i.e., since hydrophilic membrane retard liquid flow and preventing air movement by obstructing flow and trapping the air bubbles).
Claim 6. Miner discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter is plasma treated with a coating ([0052]).
Claim 8. Miner discloses the infusion device of claim 1, wherein the hydrophilic porous filter is self-supporting ([0052] for membrane 140; [0059] for plug 162; and [0062] for plug 172; since each of these can maintain its structure at their respective locations in the device).
Claim 9. Miner discloses the infusion device of claim 8, wherein the hydrophilic porous filter is frictionally fit into a tube of the intravascular device (i.e., plug 164 is frictionally fit to tubular opening 160 interpreted as a “tube of the intravascular device” and plug 174 is frictionally fit to patient conduit 122 and end cap 170 also interpreted as a “tube of the intravascular device”).
Claim 11. Miner discloses the infusion device of claim 1, wherein the hydrophilic sintered porous plastic filter is made from a plastic selected from the group consisting of polyethylene, polypropylene, PVDF, nylon, polyacrylonitrile, polyester and polystyrene ([0052], [0061], [0062]; i.e., polypropylene).
Claim 13. Miner discloses the infusion device of claim 1, wherein the hydrophilic porous fiber filter is made from polyolefin fibers, nylon fibers, polyester fibers, cellulose fibers or combinations of these fibers ([0052]; i.e., nylon, polyester; see also [0018] for filter comprising fibers since it includes a woven material or mat material which comprises fibers).
Claim 14. Miner discloses the infusion device of claim 1, wherein the filter is positioned within a housing along the infusion line.
Claim 15. Miner discloses a method of preventing an air bubble from being introduced into a patient by using the infusion device any of the preceding claims to provide a fluid to the patient ([0058]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US Pub. No. 2008/0097315 A1).
Claim 3. Miner disclose the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as 
Claim 4. Miner discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]) but is silent to the specifics of being able to holding a water column downstream of the filter of 6 feet with an average pore size less than 8 microns, 5 feet with an average pore size less than 10 microns, 4 feet with an average pore size less than 14 microns, 3 feet with an average pore size less than 16 microns, less than 2 feet with an average pore size less than 20 microns, and about 6 inches with an average pore size less than 40 microns under dynamic flow conditions. Again, the instant disclosure simply discloses that various embodiments of the filter can hold a water column downstream of the filter of 6 
Claim 7. Miner discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]), but does not explicitly disclose of a pore size from 5 microns to 20 microns and a pore volume from 20% to 80%. Again, the instant disclosure simply discloses that the filter have the average pore size and a pore volume in the respective claimed ranges (see instant [0037] and [0038]), but does not disclose criticality for these claimed ranges. It is noted that one may control fluid flow through the hydrophilic 
Claim 10. Miner discloses the infusion device of claim 1, but does not explicitly disclose that a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure. However, Miner discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Miner with the hydrophilic porous filter with a suitable pore size and dimensions so that when a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure if required by the medicament to be delivered at the prescribed flow rate of a treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 16. Miner discloses a method of controlling a liquid delivery rate to a patient comprising providing the infusion device of claim 1 (see above rejection for claim 1 for details), choosing a filter size (i.e., choosing membrane 140, plugs 162 and 174 includes choosing a size .

Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Miner (US Pub. No. 2008/0097315 A1) in view of Lynn (US Pub. No. 2010/0294693 A1). 
Claim 5. Miner discloses the infusion device of claim 1, wherein while Miner further discloses that that the membrane is plasma treated ([0052]), does not disclose that the hydrophilic porous filter is plasma treated with gas selected from the group consisting of air, oxygen and argon. However, it is noted that Lynn discloses a container for an infusion system similar to the claimed infusion bag comprising a hydrophilic component that is plasma surface treated to ionized air so as to cause the surface to be more hydrophilic ([0075]). Therefore, since both Miner and Lynn are drawn to medical infusion devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Miner with the feature of the hydrophilic porous filter is plasma treated with gas .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miner (US Pub. No. 2008/0097315 A1) in view of Flaherty (US Pub. No. 2004/0015131 A1).
Claim 12. Miner discloses the infusion device of claim 11, but does not further disclose that the polyethylene is ultrahigh molecular weight polyethylene or high density polyethylene. However, it is known in the art that such types of polyethylene are known in the art for medical devices. For example, Flaherty also discloses an infusion device with a hydrophilic porous filter and further discloses that ultrahigh molecular weight polyethylene being a suitable material for an air removal filter ([0093]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Miner with the specifics of the polyethylene being ultrahigh molecular weight polyethylene or high density polyethylene since these are known suitable types of polyethylene for medical filtering devices such as disclosed by Flaherty ([0093]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783